UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1528



USRP (GANT 1), LLC; USRP (GANT 2), LLC,

                                             Plaintiffs - Appellees,

          versus


BILLY WAYNE LANGSTON, JR., d/b/a Pit & Pump
Tanks & Equipment, Incorporated,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (4:04-cv-00143-D)


Submitted:   November 30, 2006            Decided:   January 17, 2007


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Billy Wayne Langston, Jr., Appellant Pro Se. Richard C. Gaskins,
Jr., Michael T. Champion, MOORE & VAN ALLEN, Charlotte, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Billy Wayne Langston, Jr., appeals the district court’s

order granting summary judgment in favor of USRP (Gant 1), LLC, and

USRP (Gant 2), LLC (“USRP”) on USRP’s complaint seeking damages for

environmental remediation costs.      We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.      See USRP v. Langston, No. 4:04-cv-

00143-D (E.D.N.C. Mar. 13, 2006). Additionally, we deny Langston’s

pending motion to strike USRP’s informal brief.         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -